DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 43-62 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach obtaining a set of deformation fields for the target region using a set of vectors derived from the plurality of three-dimensional images; assigning a weight to each of the plurality of three-dimensional images according to an estimate of a portion of time the target region spends in each part of the motion cycle to generate a dose estimate that takes the motion into account, and calculating a dose distribution over the motion cycle to the target region from a plurality of treatment beams of the radiation treatment plan using the motion model that takes the motion into account, wherein the dose distribution to the target region is further calculated using the set of deformation fields, and the weight of each of the plurality of three-dimensional images; optimizing the radiation treatment plan using the motion model by modifying beam parameters of the plurality of treatment beams such that the calculated dose distribution is optimized for a set of user-specified objectives as claimed in independent claims 43, 50 and 56.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884